



Exhibit 10.1


FIRST AMENDMENT
TO


BLUELINX HOLDINGS, INC.
2016 AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN




THIS FIRST AMENDMENT is made this 17th day of May, 2018 by BlueLinx Holdings,
Inc., a Delaware corporation (the “Company”);


WHEREAS, the Board of Directors (the “Board”) of the Company adopted, subject to
stockholder approval, the Company’s 2016 Amended and Restated Long-Term
Incentive Plan (the “Plan”); and


WHEREAS, the stockholders of the Company approved the Plan on May 19, 2016; and


WHEREAS, the Board now desires, subject to stockholder approval, to amend the
Plan to increase the aggregate number of shares available for issuance pursuant
to Awards under the Plan and for certain other purposes;


NOW, THEREFORE, the Plan is hereby amended as follows, subject to approval by
the stockholders or the Company:


1.


Article 4 is amended to reflect the Company’s reverse stock split in June 2016,
by dividing each number of Shares referenced in Article 4 by 10.


2.


Section 4.1 is further amended by deleting the first sentence of the present
Section and substituting the following in lieu thereof:


“Subject to adjustment as provided in Section 4.4, the maximum number of Shares
available for issuance pursuant to Awards under the Plan is increased by 537,700
Shares, to a total of 801,300 Shares (the “Share Authorization”) plus, as
described in Section 4.2 below, any Shares that are subject to outstanding
awards under the Prior Plans, which terminate by expiration, forfeiture,
cancellation or otherwise without the issuance of such Shares.”


3.


Section 4.2 of the Plan is hereby amended by deleting the second paragraph of
such section in its entirety and substituting the following in lieu thereof:


“Any Shares related to Awards under this Plan or Awards under a Prior Plan which
terminate by expiration, forfeiture, cancellation, or otherwise without the
issuance of such Shares, are settled in cash in lieu of Shares, or are exchanged
with the Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be added to the Share Authorization and shall be
available for grant under the Plan. However, if the tax withholding obligation,
exercise price or purchase price under an Award is satisfied by the Company
retaining Shares that otherwise would have been issued in settlement of the
Award or by Shares tendered by the Participant (either by actual delivery or
attestation), the number of Shares so retained or tendered shall not again be
available for issuance pursuant to an Award under this Plan and shall not be
added back to the Share Authorization.”


















--------------------------------------------------------------------------------





4.


Article 17 of the Plan is hereby amended by deleting such Article in its
entirety and substituting the following in lieu thereof:


“ARTICLE 17
CHANGE IN CONTROL


“The Committee may, in its sole discretion and in such manner as it may from
time to time prescribe (including, but not by way of limitation, in granting an
Award or in an individual employment agreement, severance plan or individual
severance agreement), provide that a Participant shall be eligible for a full or
prorated Award in the event that both a Change in Control and a cessation of the
Participant’s service relationship with the Company occurs or if the surviving
entity in such Change in Control does not assume or replace the Award in the
Change in Control. With respect to Awards that are subject to one or more
performance objectives, the Committee may, in its sole discretion, provide that
any such Award will be paid under the provisions of this Article 17 prior to
when any or all such performance objectives are certified (or without regard to
whether they are certified) based on actual performance achieved, pro-rata of
target based on the elapsed portion of the performance period, or a combination
of both actual and pro-rata.


If the surviving entity in such Change in Control does not assume or replace the
Award in the Change in Control, the Committee may also, in its sole discretion,
determine that any or all outstanding Awards granted under the Plan, will be
canceled and terminated and that in connection with such cancellation and
termination the holder of such Award may receive for each Share of common stock
subject to vested Awards a cash payment (or the delivery of shares of stock,
other securities or a combination of cash, stock and securities equivalent to
such cash payment) equal to the difference, if any, between the consideration
received by stockholders of the Company in respect of a Share of common stock in
connection with such transaction and the purchase price per share, if any, under
the Award multiplied by the number of Shares of common stock subject to such
vested Award; provided that if such product is zero or less or to the extent
that the Award is not then exercisable, the Awards may be canceled and
terminated without payment therefor”.


5.


This First Amendment shall be effective as of the date the Amendment is approved
by the stockholders of the Company. Except as hereby expressly modified, the
Plan shall remain in full force and effect.


IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
as of the date first written above.


BLUELINX HOLDINGS, INC.




By: /s/ Justin Heineman
VP, General Counsel, and Corporate Secretary
















